Citation Nr: 1415478	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for the residuals of rheumatic fever.

2.  Whether new and material evidence has been received with respect to a claim of service connection for Prinzmetal's angina.

3.  Entitlement to service connection for a breathing disorder, to include as secondary to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in September 2013, at which time a previously denied claim for service connection for a breathing disorder, to include as secondary to asbestos exposure, was reopened and then remanded for additional development.  The remaining two issues were also remanded, and a determination as to whether new and material evidence had been received to reopen these two issues was deferred until after the additional development was completed.  The appeals have now been returned to the Board for further review. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has submitted new and material evidence to reopen his claim of service connection for the residuals of rheumatic fever.  He argues that his residuals include a heart disability.  He further contends that he has submitted new and material evidence to reopen his claim of service connection for Prinzmetal's angina, which he also believes may be the result of rheumatic fever.

The September 2013 remand requested that an attempt be made to obtain records pertaining to a coronary artery bypass graft at Renown Hospital in Reno, Nevada, in March 2008 and treatment for bradycardia at private facilities that included Banner Churchill Hospital.  Any attempts to obtain records were to be documented in the claims folder, and negative replies were to be placed in the record.  

Unfortunately, it is impossible for the Board to determine if the development requested in this remand has been completed based on the documents currently scanned into VBMS. 

The record reflects that the Veteran was contacted with an October 2013 letter and asked to either submit records from the two facilities or, if he wished, provide authorization for VA to obtain the records on his behalf.  

The record then contains the final page of an authorization form signed by the Veteran, as well as the records from Renown Hospital in Reno, Nevada.  However, although the records from Renown reference the treatment received by the Veteran at Banner Churchill hospital, the records themselves are not in VBMS.  There is also no indication in either VBMS or the supplemental statement of the case that Banner was ever contacted or, if so, if there was a reply.  As only the final page of the authorization form has been scanned into VBMS, the Board is unable to determine whether or not the Veteran simply failed to provide authorization for the Banner records or if he provided authorization that was not acted upon.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The remand request that any attempts to obtain records were to be documented and negative replies were to be placed in the record was not completed.  As the current state of the record prevents the Board from ensuring that there has been compliance with the previous remand, additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to identify all private treatment sources for his claimed disabilities.  After receiving the required permission, obtain all private records pertaining to the treatment of the Veteran's claimed disabilities that have not previously been obtained and associate them with the claims folder.  Of particular interest are the records pertaining to treatment for bradycardia at private facilities, including Banner Churchill Hospital.  Any attempts to obtain records should be documented in VBMS, and negative replies should be placed in the record.  If either the Veteran or a private facility fails to respond, a memorandum to that effect should also be placed in the record.  All authorization forms, memorandums, development letters, record requests, and responses should be scanned in their entirety to enable a complete appellate review of the record.  The Veteran should also be reminded that it is ultimately his responsibility to submit records from private facilities.  

2.  If, and only if, any additional records are obtained, please make the evidentiary record available to the examiner who completed the November 2013 addendums to the July 2012 examinations.  

The examiner should again review the additional records and comment as to whether or not they result in any change in the opinion that the Veteran does not have any current disability due to rheumatic fever and that a heart disability and Prinzmetal's angina are not due to active service.  Furthermore, if the additional records include any treatment or other information potentially pertinent to the claimed respiratory disability (such as a chest x-ray), the examiner should discuss these records and comment as to whether or not they result in any change in the opinion that the Veteran does not have a current breathing problem, to include as due to asbestos exposure.  

For any current diagnosis, the examiner must indicate whether it is as likely as not that it is due to asbestos exposure, and, if not, whether it is as likely as not it was otherwise due to active service.  If the November 2013 examiner is not available, the evidentiary record must be provided to another examiner who is at least equally qualified in order to obtain the requested opinions.  

An additional examination is not required unless it is deemed necessary by the examiner.  The reasons and bases for all opinions should be provided.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



